Exhibit 99.1 COSTAMARE INC. Consolidated Balance Sheets As of December 31, 2014 and June 30, 2015 (Expressed in thousands of U.S. dollars) December 31, 2014 June 30, 2015 (Audited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories (Note 5) Due from related parties (Notes 3 and 9) Insurance claims receivable Prepaid lease rentals (Note 11) Accrued charter revenue (Note 12) Prepayments and other Total current assets FIXED ASSETS, NET: Capital leased assets (Note 11) Vessels, net (Note 6) Total fixed assets, net NON-CURRENT ASSETS: Investment in affiliates (Note 9) Prepaid lease rentals, non-current (Note 11) Accounts receivable, non-current, net (Note 3) Deferred charges, net (Note 7) Restricted cash Accrued charter revenue, non-current (Note 12) Other non-current assets (Note 4) Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt (Note 10) $ $ Accounts payable Capital lease obligations(Note 11) Accrued liabilities Unearned revenue (Note 12) Fair value of derivatives (Notes 18 and 19) Other current liabilities Total current liabilities NON-CURRENT LIABILITIES: Long-term debt, net of current portion(Note 10) Capital lease obligations, net of current portion (Note 11) Fair value of derivatives, net of current portion (Notes 18 and 19) Unearned revenue, net of current portion (Note 12) Total non-current liabilities COMMITMENTS AND CONTINGENCIES (Note 13) - - STOCKHOLDERS’ EQUITY: Preferred stock (Note 14) - - Common stock (Note 14) 8 8 Additional paid-in capital (Note 14) Retained earnings Accumulated other comprehensive loss (Notes 18 and 20) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 1 COSTAMARE INC. Unaudited Consolidated Statements of Income For the six-month periods ended June 30, 2014 and 2015 (Expressed in thousands of U.S. dollars, except share and per share data) Six-month period ended June 30, REVENUES: Voyage revenue $ $ EXPENSES: Voyage expenses ) ) Voyage expenses-related parties (Note 3) ) ) Vessels’ operating expenses ) ) General and administrative expenses ) ) General and administrative expenses – related parties (Note 3) ) ) Management fees-related parties (Note 3) ) ) Amortization of dry-docking and special survey costs (Note 7) ) ) Depreciation (Notes 6, 11 and 20) ) ) Amortization of prepaid lease rentals (Note 11) ) ) Loss on sale / disposal of vessels, net (Note 6) ) - Foreign exchange gains / (losses), net ) Operating income OTHER INCOME / (EXPENSES): Interest income Interest and finance costs (Note 16) ) ) Swaps breakage costs (Note 18) ) - Equity loss on investments (Note 9) ) ) Other, net (Note 9) Gain on derivative instruments, net (Note 18) Total other expenses ) ) Net Income $ $ Earnings allocated to Preferred Stock (Note 15) ) ) Net income available to Common Stockholders Earnings per common share, basic and diluted (Note 15) $ $ Weighted average number of shares, basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 COSTAMARE INC. Unaudited Consolidated Statements of Comprehensive Income For the six-month periods ended June 30, 2014 and 2015 (Expressed in thousands of U.S. dollars) June 30, Net income for the period $ $ Other comprehensive income / (loss) Unrealized gain on cash flow hedges, net (Notes 18 and 20) Net settlements on interest rate swaps qualifying for cash flow hedge (Notes 10 and 20) ) - Amounts reclassified from Net settlements on interest rate swaps qualifying for hedge accounting to Depreciation (Note 20) 51 51 Amounts reclassified from Net settlements on interest rate swaps qualifying for hedge accounting to Prepaid lease rentals (Note 11) - Other comprehensive income for the period $ $ Total comprehensive income for the period $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 COSTAMARE INC. Unaudited Consolidated Statements of Stockholders’ Equity For the six-month periods ended June 30, 2014 and 2015 (Expressed in thousands of U.S. dollars, except share and per share data) Preferred Stock (Series D) Preferred Stock (Series C) Preferred Stock (Series B) Common Stock # of shares Par value # of shares Par value # of shares Par value # of shares Par value Additional Paid-in Capital Accumulated Other Comprehensive Loss Retained Earnings / (Accumulated Deficit) Total BALANCE, January 1, 2014 - $
